department of the treasury internal_revenue_service washington d c date cc dom fs corp uilc number release date internal_revenue_service national_office field_service_advice memorandum for william c shouse senior attorney cc ser from steven j hankin chief corporate branch field service division cc dom fs corp subject this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend seller a seller b seller c for-profit corporation for-profit corporation for-profit corporation taxpayer buyer a buyer b buyer c_corporation x issue whether the transfer by a tax-exempt corporation of its assets into a newly formed wholly-owned subsidiary followed thereafter by the sale pursuant to a pre-existing binding commitment of the subsidiary’s stock to an unrelated corporation qualifies under sec_351 conclusion no the transfer by a tax-exempt corporation of its assets into a newly formed wholly-owned subsidiary followed thereafter by the sale of the subsidiary’s stock to an unrelated corporation pursuant to a pre-existing binding commitment does not qualify under sec_351 facts taxpayer is the parent of a consolidated_group members of taxpayer’s consolidated_group engaged in three substantially_similar transactions the first transaction involved seller a for-profit corporation and buyer a the second transaction involved seller b for-profit corporation and buyer b the third transaction involved seller c for-profit corporation and buyer c and corporation x since the forms of all three transactions are essentially the same seller a b and c will all be referred to as seller for-profit corporation and will all be referred to as for-profit corporation and buyer and will be referred to as buyer seller a tax-exempt_entity entered into a sales agreement with buyer an unrelated corporation to sell the stock of for-profit corporation to buyer seller transferred assets to for-profit corporation in exchange for all of the stock of for-profit corporation and pursuant to a binding commitment immediately sold the stock of for-profit corporation to buyer in taxpayer’s view the obligation to transfer caused the incorporation and stock sale transactions to be collapsed together with the result that seller an entity that has been recognized by the service as tax exempt under sec_501 was not in control of for-profit corporation immediately_after_the_transfer of the assets thus the transaction does not qualify under sec_351 and seller instead is treated as having sold the assets to buyer seller realized gain on the transfer of the assets but was exempted from taxation on this gain buyer took a fair market 1the one exception is transaction which varies only slightly from the other two in transaction seller c sells for-profit corporation to buyer c and about months later for-profit corporation contributes some of the assets to corporation x an entity owned by corporation value basis in the assets and contributed them to for-profit corporation in exchange for for-profit corporation stock law and analysis sec_351 provides that no gain_or_loss will be recognized if property is transferred to a corporation by one or more persons solely in exchange for stock in such corporation and immediately_after_the_exchange such person s are in control as defined in sec_368 of the corporation sec_368 provides that the term control means the ownership of stock possessing at least percent of the total combined voting power of all classes of stock entitled to vote and at least percent of the total number of shares of all other classes of stock of the corporation sec_362 provides that a corporation’s basis in property acquired in a transaction to which sec_351 applies will be the same as it would be in the hands of the transferor increased in the amount of gain recognized to the transferor on the transfer in revrul_70_140 1970_1_cb_73 a an individual transferred the assets of his sole_proprietorship to corporation x which pursuant to an integrated_plan was acquired by y an unrelated corporation in an sec_368 reorganization disregarding the transfer from a to x the ruling held that a had in effect transferred his sole_proprietorship assets directly to y followed by a transfer of the assets from y to the capital of x sec_351 was not applicable to the transfer of the assets from a to y because a was not in control of y immediately_after_the_transfer sec_351 requires the transferor to be in control within the meaning of sec_368 of the corporation immediately_after_the_exchange the service has adopted the position that the sec_368 control requirement is not met in the case of sec_351 transactions when the transferor has a binding commitment to sell stock if such sale would leave the transferor with insufficient stock to satisfy the sec_368 control test see eg revrul_83_23 1983_1_cb_82 revrul_79_194 1979_1_cb_145 revrul_79_70 1979_1_cb_144 revrul_78_294 1978_2_cb_41 revrul_70_522 1970_2_cb_81 65_tc_1025 in order to comply with the sales agreement seller was obligated to immediately dispose_of the stock of for-profit corporation to buyer since the two steps of the transaction here were taken pursuant to a binding commitment they may not be considered independently of each other for federal_income_tax purposes we conclude therefore that the statutory requirement of sec_351 is not met here because the transfer of the assets to for-profit corporation was pursuant to a binding commitment to sell the stock of for-profit corporation to buyer thus the seller the transferor did not have the necessary control to make sec_351 applicable to this case case development hazards and other considerations none please let us know if you have any further questions cc assistant regional_counsel lc cc assistant regional_counsel tc cc
